Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-28798
                                                                   05-JUL-2011
                                                                   02:31 PM


                                     SCWC-28798

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       GRACE M. LOPRESTO-NAKAMURA n.k.a. GRACE MARI LOPRESTO,
            Respondent/Plaintiff-Appellant/Cross-Appellee

                                         vs.

  KENJI NAKAMURA, Petitioner/Defendant-Appellee/Cross-Appellant


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                          (FC-D NO. 97-2467)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: Acoba, J., for the court1)

               The Application for Writ of Certiorari filed on May 28,

2011 by Petitioner/Defendant-Appellee/Cross-Appellant Kenji

Nakamura is hereby rejected.

               DATED:   Honolulu, Hawai#i, July 5, 2011.

                                          FOR THE COURT:

                                          /s/ Simeon R. Acoba, Jr.

                                          Associate Justice

Kathy M. Kim, for petitioner/
defendant-appellee/cross-
appellant, on the
application.


      1
               Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.